         Case 4:19-cv-00264-JST Document 44-1 Filed 08/10/20 Page 1 of 4



 1 Keith G. Adams – 240497
      KAdams@mpbf.com
 2 Thomas F. Mazzucco – 306681
      TFMazzucco@mpbf.com
 3 MURPHY, PEARSON, BRADLEY & FEENEY
   550 S. Hope Street, Suite 650
 4 Los Angeles, CA 90071
   Telephone:    (213) 327-3500
 5 Facsimile:    (213) 627-2445

 6 Attorneys for Defendant
   OOSHIRTS, INC.
 7

 8                                  UNITED STATES DISTRICT COURT

 9                 NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

10

11 ATARI INTERACTIVE, INC.,                       Case No.: 4:19-CV-00264-JST
                                                  [Related to Case Nos. 3:18-cv-03843-
12                     Plaintiff,                 JST; 3:18-cv-04115; 4:18-cv-04949-
                                                  JST; 4:18-cv-03451-JST
13            v.
                                                  Judge: Hon. Jon S. Tigar
14 OOSHIRTS, INC.,
                                                  DECLARATION OF KEITH G. ADAMS
15                     Defendant.                 IN SUPPORT OF THIRD STIPULATED
                                                  REQUEST TO EXTEND CASE
16                                                MANAGEMENT SCHEDULE

17                                                Complaint Filed:    January 15, 2019
                                                  FPTC:               December 11, 2020
18
                                                  Trial Date:         January 11, 2021
19
20

21

22

23

24

25

26

27

28

     DECLARATION OF KEITH G. ADAMS IN SUPPORT OF THIRD STIPULATED                 CASE NO.
     REQUEST TO EXTEND CASE MANAGEMENT SCHEDULE                               4:19-CV-00264-JST
          Case 4:19-cv-00264-JST Document 44-1 Filed 08/10/20 Page 2 of 4



 1         I, Keith G. Adams, declare that:

 2         1.      I am an attorney duly licensed to practice in all courts of the State of California and before

 3   this Court, and am an attorney with the law firm of Murphy, Pearson, Bradley & Feeney (“MPBF”),

 4   attorneys for defendant ooShirts, Inc. herein. I have personal knowledge of the information set forth

 5   herein below, unless noted as based on information and belief, all of which is true and correct of my

 6   own personal knowledge, and if called upon to testify, I could and would competently testify thereto

 7         2.      I have been an attorney for over a decade, and have extensive experience in

 8   copyright/trademark practice, including trial and appellate practice. I tried the case Greg Young

 9   Publishing, Inc. v. Zazzle Inc., Case No. 2:16-CV-04587-SVW-KS, which involved allegations of

10   copyright infringement made against an internet-based print-on-demand company, and I am familiar

11   with the legal and factual issues involved in this type of litigation.

12         3.      The fact and expert discovery cutoff in this case is currently set for August 10, 2020.

13         4.      My firm was first contacted about this matter on Monday, August 3, 2020, when we ran

14   a conflicts check. On Wednesday, August 5, 2020, we were asked by ooShirts’ insurance carrier to

15   defend this matter.

16         5.      I have reached out to and spoken with both Kevin Lussier and Kim Ashley, current

17   counsel of record for ooShirts, about the status of this matter, including the various outstanding

18   discovery issues. Upon information and belief, there have been certain developments at the law firm

19   Veatch Carlson, which had employed Mr. Lussier and Ms. Ashley, which resulted in a significant
20   disruption to discovery, which was nearing completion.

21         6.      On Wednesday, August 5, 2020, we reached out to the law firm Lewis Brisbois Bisgaard

22   & Smith (“LBBS”), who we were informed were in possession of the physical file from Veatch Carlson.

23   We were informed that there were several boxes of physical documents in LBBS’ Orange County office.

24   On Thursday, August 6, 2020, we had the file picked up from LBBS and sent to a third-party attorney

25   service to scan in, a task which was completed in the morning of Friday, August 7, 2020.

26         7.      In addition to the file from LBBS referenced above, we have also received other

27   electronic case materials from client and counsel. However, it has become clear from our review of the

28   materials that a substantial portion of the actual “case file” consists of electronic documents that we
                                                        -1-
     DECLARATION OF KEITH G. ADAMS IN SUPPORT OF THIRD STIPULATED                              CASE NO.
     REQUEST TO EXTEND CASE MANAGEMENT SCHEDULE                                            4:19-CV-00264-JST
            Case 4:19-cv-00264-JST Document 44-1 Filed 08/10/20 Page 3 of 4



 1   have not yet obtained.

 2           8.     I have had a chance to review some of the pleadings, correspondence, discovery materials

 3   and deposition transcripts in this matter. Based on my preliminary review of the materials, I have

 4   concerns that the discovery production to date may not be in the most accessible and understandable

 5   format for trial and anticipate that ooShirts may need to provide supplemental responses and possible

 6   original source electronic documents, which may take some time to assemble. I believe there may have

 7   been commitments to produce such documents that have yet to be fulfilled.

 8           9.     Based on my review, my understanding is that there are thousands of images and

 9   webpages disclosed in discovery that are not truly at issue in this litigation. I believe it will benefit both

10   the parties and the Court if the parties meet-and-confer to sort through and narrow what is and is not at

11   issue, and possibly provide supplemental discovery responses reflecting such narrowing. This will allow

12   for a more focused presentation at motion practice and/or trial.

13           10.    From my discussions with various individuals involved, it is my understanding that

14   certain depositions that were scheduled and/or agreed-to have not been taken, including that of plaintiff

15   Atari Interactive, Inc.’s F.R.C.P. 30(b)(6) witness, a pair of other additional individual witnesses, and

16   defendant’s retained expert, Doug Bania.

17           11.    From my review of the correspondence, it appears there was also an ongoing discovery

18   dispute between plaintiff and defendant. I have some ideas for resolving that dispute without the need

19   for Court intervention and/or motion practice, but will need some time to implement those ideas and
20   see if informal resolution is possible.

21           12.    Based on my preliminary review of the file, I believe the following discovery tasks remain

22   outstanding and to be completed in this matter:

23          Completion of depositions previously agreed-to and/or scheduled by the parties;

24          Fulfillment of commitments made by counsel with respect to updated or revised document

25           production or discovery responses;

26          Resolution of the discovery dispute initiated by Veatch Carlson LLP regarding Atari’s discovery

27           responses;

28          Assuring that discovery responses and document production are fit and in a format that will be
                                                         -2-
     DECLARATION OF KEITH G. ADAMS IN SUPPORT OF THIRD STIPULATED                                CASE NO.
     REQUEST TO EXTEND CASE MANAGEMENT SCHEDULE                                              4:19-CV-00264-JST
            Case 4:19-cv-00264-JST Document 44-1 Filed 08/10/20 Page 4 of 4



 1           presentable for dispositive motion practice and trial; and

 2          A meet-and-confer with Atari’s counsel to identify and narrow what is and is not at issue in this

 3           case.

 4           13.        I initially believed, based on my still-ongoing review of the file and discussions with my

 5   client, that all of these tasks could have been completed by August 31, 2020. However, counsel for

 6   Atari currently has many depositions in another matter scheduled during the month of August and

 7   indicated that it would not be possible to complete the depositions within that time frame, and has

 8   informed me that they have numerous other obligations that would prevent the completion of discovery

 9   during the August 10-August 31, 2020 time frame.

10           14.        Thus, in light of the circumstances, Atari and ooShirts have agreed to an approximately

11   11 week extension of the case deadlines.

12           15.        There have been two previous requests to modify the schedule in this case, which this

13   Court granted. (See Dkt. Nos. 37 and 41.)

14           16.        The effect of the proposed schedule modification is as follows:
                Event                                    Current Deadline       Proposed Deadline
15
                Fact and expert discovery cut-off        August 10, 2020        October 26, 2020
16
                Deadline to file dispositive motions     September 2, 2020      November 18, 2020
17
                Pretrial conference statement due        December 4, 2020       February 19, 2021
18
                Pretrial conference                      December 11, 2020 at   February 26, 2021 at
19                                                       1:30 pm                1:30 pm
                Trial                                    January 11, 2021       March 29, 2021
20                                                       8:00 a.m.              8:00 a.m.
                Estimate of trial length (in days)       Eight                  Eight
21

22           I declare under penalty of perjury under the laws of the State of California that the foregoing is
23 true and correct and that this Declaration was executed on this 10th day of August 2020, in Los Angeles,

24 California.

25 DATED: August 10, 2020

26
                                                       Keith G. Adams
27

28
                                                           -3-
     DECLARATION OF KEITH G. ADAMS IN SUPPORT OF THIRD STIPULATED                                CASE NO.
     REQUEST TO EXTEND CASE MANAGEMENT SCHEDULE                                              4:19-CV-00264-JST
